     Case 4:19-cv-05210-RMP   ECF No. 166   filed 10/24/19   PageID.4097 Page 1 of 4



   JOSEPH H. HUNT
 1 Assistant Attorney General
   ALEXANDER K. HAAS
 2
   Branch Director
 3 ERIC J. SOSKIN
   Senior Trial Counsel
 4 KERI L. BERMAN
   KUNTAL V. CHOLERA
 5 JOSHUA M. KOLSKY, DC Bar No. 993430
   Trial Attorneys
 6 United States Department of Justice
   Federal Programs Branch
 7

 8 Attorneys for Defendants

 9
                        UNITED STATES DISTRICT COURT
10                     EASTERN DISTRICT OF WASHINGTON
                                AT RICHLAND
11
     STATE OF WASHINGTON, et al.,
12
                         Plaintiffs,             No. 4:19-cv-5210-RMP
13

14                v.                            DEFENDANTS’ UNOPPOSED
                                                MOTION TO STAY NUNC PRO
15 UNITED STATES DEPARTMENT OF                  TUNC DEADLINE TO RESPOND
   HOMELAND SECURITY, et al.,                   TO AMENDED COMPLAINT
16
                    Defendants                  11/25/2019
17                                              Without Oral Argument
18

19

20

21

22

24 DEFS’ MOTION TO STAY NUNC PRO TUNC                        U.S. DEPARTMENT OF JUSTICE
   DEADLINE TO RESPOND TO AM. COMPL.                          1100 L St. NW, Washington, DC, 20003
                                                                        (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 166       filed 10/24/19   PageID.4098 Page 2 of 4




 1         Defendants respectfully move to stay nunc pro tunc the deadline for Defendants to

 2 file an answer or otherwise respond to Plaintiffs’ amended complaint in this case

 3 challenging a proposed Department of Homeland Security regulation. The deadline for

 4 Defendants to respond was on October 15, 2019 and Defendants respectfully seek a stay

 5 of that deadline until the parties have proposed a schedule for the remainder of this

 6 litigation. Defendants’ counsel conferred with Plaintiffs’ counsel about the relief sought

 7 herein and Plaintiffs’ counsel stated that Plaintiffs do not oppose the relief sought herein.

 8         On October 16, 2019, the Court issued a Notice Setting Telephone Scheduling

 9 Conference for November 20, 2019. ECF No. 163. Pursuant to that Notice, the parties

10 will confer and will submit a Joint Status Report by November 13, 2019, addressing the

11 topics identified in the Court’s Notice, including various scheduling issues. See id.

12 Defendants respectfully submit that the parties should confer about the deadline for

13 Defendants to respond to the complaint as part of their upcoming meet and confer

14 process. Defendants believe that this approach will allow the parties to propose a

15 comprehensive schedule addressing all relevant litigation deadlines, including the filing

16 of the administrative record in support of the above-mentioned regulation.

17         Defendants regret that they did not file this motion before the deadline to respond

18 to the amended complaint expired.         The deadline fell just days after counsel for

19 Defendants participated in various preliminary injunction hearings for eight cases held in

20 five judicial districts around the country, and counsel inadvertently failed to seek relief

21 from the court before the deadline.

22         For the foregoing reasons, Defendants respectfully request the Court to stay their
   DEFS’ MOTION TO STAY NUNC PRO TUNC                               U.S. DEPARTMENT OF JUSTICE
24 DEADLINE TO RESPOND TO AM. COMPL.                                 1100 L St. NW, Washington, DC, 20003
                                                                               (202) 305-7664

                                               1
     Case 4:19-cv-05210-RMP    ECF No. 166       filed 10/24/19   PageID.4099 Page 3 of 4




 1 deadline to respond to the amended complaint pending the parties’ forthcoming

 2 November 13, 2019 Joint Status Report.

 3

 4
     Dated: October 24, 2019            Respectfully submitted,
 5
                                        JOSEPH H. HUNT
 6                                      Assistant Attorney General
 7
                                        ALEXANDER K. HAAS
 8                                      Branch Director

 9                                         s/ Joshua M. Kolsky
                                        ERIC J. SOSKIN
10                                      Senior Trial Counsel
                                        KERI L. BERMAN
11                                      KUNTAL V. CHOLERA
                                        JOSHUA M. KOLSKY, DC Bar No. 993430
12                                      Trial Attorneys
13                                      United States Department of Justice
                                        Civil Division, Federal Programs Branch
14                                      1100 L Street NW
                                        Washington, D.C. 20005
15                                      Tel: (202) 305-7664
                                        Fax: (202) 616-8470
16                                      joshua.kolsky@usdoj.gov
17                                      Attorneys for Defendants
18

19

20

21

22
   DEFS’ MOTION TO STAY NUNC PRO TUNC                             U.S. DEPARTMENT OF JUSTICE
24 DEADLINE TO RESPOND TO AM. COMPL.                               1100 L St. NW, Washington, DC, 20003
                                                                             (202) 305-7664

                                             2
     Case 4:19-cv-05210-RMP     ECF No. 166     filed 10/24/19   PageID.4100 Page 4 of 4




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on October 24, 2019, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Joshua M. Kolsky
 6
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9
                                            Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

24
